

117 S2175 IS: Preventive Home Visit Act
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2175IN THE SENATE OF THE UNITED STATESJune 22, 2021Mr. King introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide coverage of preventive home visits under Medicare, and for other purposes.1.Short titleThis Act may be cited as the Preventive Home Visit Act.2.Medicare coverage of preventive home visits(a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—(1)in subsection (s)(2)—(A)in subparagraph (GG), by striking and at the end;(B)in subparagraph (HH), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subparagraph:(II) a preventive home visit as defined in subsection (lll).; and(2)by adding at the end the following new subsection:(lll)Preventive home visitThe term preventive home visit means a visit to the home of an individual by a qualified professional (as defined by the Secretary), not more frequently than once every two years, during which the qualified professional provides an assessment of the home environment of the individual, identifies health risks, and provides a referral, as appropriate, for interventions or home modifications to improve physical activity, fall prevention, and nutrition with respect to the individual..(b)Payment(1)In generalSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended—(A)by striking and (DD) and inserting (DD); and(B)by inserting before the semicolon at the end the following: and (EE) with respect to a home visit as defined in section 1861(lll), the amount paid shall be equal to 100 percent of the lesser of the actual charge for the service or the amount determined under section 1834(z).(2)Payment determinationSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subparagraph:(z)Preventive home visitsThe Secretary shall establish a bundled payment amount for a preventive home visit, including any referrals made in connection with the visit..(c)Frequency limitationSection 1862(a)(1) of the Social Security Act (42 U.S.C. 1395y(a)(1)) is amended—(1)in subsection (O), by striking and at the end;(2)in subsection (P), by striking the semicolon and inserting , and; and(3)by adding at the end the following new subparagraph:(Q)in the case of a preventive home visit as defined in section 1861(lll), which is provided more frequently than is covered under such section..